DETAILED ACTION
This is the First Office Action on the Merits based on the 16/475,242 application filed on 07/01/2019 and which claims as originally filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Application 16/475,242 is a 371 of PCT/AU2017/051318 filed 11/29/2017, which claims priority to Australian applications filed on 11/29/2016, 12/16/2016, and 07/31/2017. A petition to revive was submitted on 07/01/2019 and granted on 07/31/2019. The application has priority to 11/29/2016.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
A pair of laterally positioned hinge members (claim 29)
The hoop spring assembly disposed angularly within a second hoop (claim 37) – The figures appear to show the various hoop spring assemblies arranged parallel to each other 
A first hoop assembly is disposed substantially perpendicularly within the second hoop (claim 39) – The figures appear to show the various hoop spring assemblies arranged parallel to each other
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 29
On line 5, “the pair of hinge members” should be corrected to ---the pair of laterally positioned hinge members---
Claim 33 is objected to because of the following informalities:  
On line 2, “the hinge members” should be corrected to ---the pair of laterally positioned hinge members---
On line 3, “the loop members” should be corrected to ---the pair of loop members---
Claim 34 is objected to because of the following informalities:  
On line 1, “the loop members” should be corrected to ---the pair of loop members---
On line 3, “the arms” should be corrected to –the pair of arms---
Claim 36 is objected to because of the following informalities:  
On line 2, “the arms” should be corrected to –the pair of arms---
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A resilient member in claim 29; the specification discloses that the resilient member is a coil spring or an elastic member such as an elastic strip or band that is attached to and extends between the pair of hinge members
A second resilient member in claim 38; the specification discloses that the resilient member is a coil spring or an elastic member such as an elastic strip or band that is attached to and extends between the pair of hinge members

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 36, it is unclear if the limitation refers to only one of the retaining bars and pair of arms, or if the limitation refers to both of the retaining bars and pair of arms claimed in claim 34.
Regarding claim 37, the limitation “disposed angularly within a second hoop and engaged thereto at a base portion thereof” on lines 1-2 is unclear. It is unclear what is disposed angularly within a second hoop.  It is further unclear what component “a base portion thereof” refers to, the hoop spring assembly, the second hoop or an additional component. If the 
Regarding claim 39, the limitation “the first hoop assembly” on line 1 lacks antecedent basis and it is unclear if this limitation refers to the preamble “hoop spring assembly” or an additional component. As discussed above with reference to claim 38, if the Applicant intends to claim hoop spring assembly of claim 37 is disposed within the second hoop, the Examiner suggests amending claim 39 to an independent claim to conform with standard US Practice and to clearly state that the hoop spring assembly is disposed within the second hoop.
Regarding claim 39, the term "substantially" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation “substantially perpendicularly” with respect to the second hoop. The Examiner suggests removing the term “substantially” from the claim language.
Regarding claim 40, the limitation of “a trampoline” on lines 1-2 is unclear. It is unclear if the “trampoline” is the same as the “trampoline” of claim 29 or an additional trampoline. Further, the Examiner suggests amending claim 40 to an independent claim to conform to standard US Practice.
Regarding claim 42, the limitation “can be” on line 3 renders the claim indefinite, as it is unclear if the limitation following “can be” is required. The Examiner suggests amending “can be” to ---is configured to be---
Regarding claim 48, “the hoop spring assembly” online 4 lacks antecedent basis. Further, claim 1, upon which claim 48 depends has been cancelled. It appears this claim should be dependent upon claim 29, however, the Examiner suggests amending claim 48 to an independent claim to conform to standard US Practice.

Allowable Subject Matter
Claims 29-35 are allowed. Claims 29, 33, 34, and 36 have claim objections, see above.
Claims 36-48 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or disclose a hoop spring assembly for use in a mat connection system of a trampoline and further comprising a first and second hoop portion hingedly connected by a pair of hinge members, wherein each pair of hinge members comprise a pivot point, and a resilient member operably connected to and extending between the pair of hinge members.
The closest prior art of record includes Green (US 9,399,153), Smaldone et al (US 7,314,125), and Denis et al (US 2008/0090704).

Green discloses an exercise and sporting apparatus that comprises a boot connected to a jumping member, wherein the jumping member comprises a first and second hoop portion (102, 104) connected together by a pair of hinges (108) that have pivot points (see Figure 1), with a resilient member (109) connected between the hinges (see Figure 1). Green fails to disclose that the jumping member can be used to connect a mat to a trampoline or that the jumping member can be part of the system used to in a mat connection system of a trampoline. Further, it would not be obvious to modify the jumping member of Green to be used as part of a mat connection system for a trampoline, as the jumping member does not connect two components and is merely used to create a jumping force for the boot.
Smaldone et al discloses a spring element that may be included in footwear, where the spring element comprises a first and second hoop portion (102, 104) connected together by a pair of hinges (110, 112) that have pivot points (see Figure 1A) with a resilient member (108) connected between the pair of hinges (see Figure 1A). Smaldone et al fails to disclose that the spring element can be used to connect a mat to a trampoline or that the jumping member can be part of the system used to in a mat connection system of a trampoline. Further, it would not be obvious to modify spring member of Smaldone et al  to be used as part of a mat connection system for a trampoline, as the spring member does not connect two components and is merely used to create a jumping force for the shoe.
Denis et al discloses a foldable trampoline wherein the broadest reasonable interpretation the connection mechanism of the mat to the trampoline includes a first and second hoop portion (side members 22, 24) connected together through a pair of hinges (26) . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531.  The examiner can normally be reached on M-TH 6 a.m. -4 p.m. (Arizona).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Megan Anderson/Primary Examiner, Art Unit 3784